UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4041



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRYANT KEITH HORTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:99-cr-00170)


Submitted:   May 25, 2007                  Decided:   June 26, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Gretchen L.
Taylor, Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Darryl James Mitchell, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bryant Keith Horton appeals the district court’s order

revoking his supervised release and sentencing him to eighteen

months of imprisonment.          Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal but suggesting that the sentence

is plainly unreasonable because it is longer than necessary to

punish adequately Horton’s violation of the conditions of his

supervised release.       Horton was advised of his right to file a pro

se supplemental brief, but he has not done so.                We affirm.

              Counsel    suggests     that     Horton’s   sentence    is    plainly

unreasonable because the violations were technical in nature.                   We

note that, while the sentence Horton received is four months above

the advisory sentencing guideline range of eight to fourteen

months, see U.S. Sentencing Guidelines Manual § 7B1.4(a) (2006), it

is within the applicable statutory maximum sentence. Moreover, our

review of the record leads us to conclude that the district court

sufficiently considered the statutory factors and explained its

reasons for imposing a sentence above the advisory guideline range.

We therefore find that the sentence imposed upon revocation of

supervised     release    is    not   plainly     unreasonable.       See    United

States   v.    Crudup,    461    F.3d    433    (4th   Cir.   2006)   (providing

standard), cert. denied, 127 S. Ct. 1813 (2007).




                                        - 2 -
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s order revoking

Horton’s    supervised   release    and    imposing   an   eighteen-month

sentence.    This court requires that counsel inform the client, in

writing, of the right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -